DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the application
This office action is response the amendment and argument filed on 10/18/2021.  The current statuses of the claims in the application are as follow: claims 23-40 are still pending and claims 1-22 have been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) series of steps to guide a user to keep promise chain and providing the instructions/lessons for the user to help maintain said promise.   These limitations covers performance of the limitations of the mind or the management of personal behavior.  For example, the limitation of claims 23, 33 discloses steps to determine an assignment score, forming a promise chain, guiding a score, determining if a promise is viable, generating a promise score, notifying a user, display said score or level sureness is nothing more than abstract idea that can be performed in the human mind or using a pen or pencil.  As such, the examiner takes the position that these limitations are directed to the abstract idea of the mental processes and/or certain methods of organizing human activities.  The limitations of claims dependent limitation do not alleviate the deficiency of the independent claims.  For example:
Claim 24, 34 are directed to the determination whether a promise is broken which can be interpreted as an abstract idea of mental process or methods of organizing human activity.  
Claim 25-27, 29-32, 35-40 are directed to the step of providing documentation (i.e.: a baseline documentation) to a user or providing the user with lesson material/suggestion which can be interpreted as an abstract idea of mental process or methods of organizing human activity.  
Claim 28 is directed to the content or calculation of a promise score, which can be interpreted as an abstract idea of mental process or methods of organizing human activity
This judicial exception is not integrated into a practical application.  In particular, the claim only recite only generic computing element such as a software app or the display of an electronic device.   The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing display information to a user or the calculation of score or using a computer to receive a user selection) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For example, the limitation of claim 23 and 33 (inherently or explicitly) uses an electronic device, a processor, an input device, a memory module, screen, activator, time setter and broken and unexecused broken promise button.  Applicant’s own specification shows that this limitation are nothing more than generic computing device (see page 46 line 1198-1200, page 60 line 1582-1585).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
With respect to applicant’s amendment, submitted on 01/07/2021, directed to use of “a selector of said program operated electronic device”,  “stor(ing) in a first memory module of the program operated electronic device”, “or using an input device” and “providing information on a screen” or the like.  However, the applicant’s own specification shows that these limitations are nothing more than mere instructions to apply the exception using a generic computer component.  For example, page 8 of the applicant’s specification shows that the preferred embodiment of these program, storage device, and screen are nothing more than “iPhone App”.  Further reading of the applicant’s specification further support examiner’s 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As  discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the display of information  and calculating scores amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Response to Arguments
Applicant's arguments and amendment, filed 10/18/2021, on the rejection under 35 U.S.C 101 have been fully considered but they are not persuasive.  
The applicant argued that the recently admitted amendment would overcome the rejection under 35 U.S.C 101.  The applicant argued that the amended limitation would provide sufficient integration of a judicial exception into a practical application.  The applicant argued that the amendment is directed to the generation of physical activation signal through the activation of a program operated electronic device to notify the user of the chain of promise.  Specifically, the applicant argued that the electronic device, the activator, the time setter, broken promise button, unexecuted broken promise button are not generic computer component.   The applicant also argued that the method/systems cannot be performed without the computer/The examiner respectfully disagrees.  A review of the specification do not show any evidence where these components are described to be a non-generic device.  For example, applicant’s specification described that the invention can be performed by the user being taught the invention in an office or clinic (see applicant’s specification page 21 line 404-409).   The examiner also view the activator, the time setter, broken promise button, unexecuted broken promise button as generic computing device where a user can provide input to the computer.  The use of the activator, the time setter, broken promise button, unexecuted broken promise button appears to be a use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715